Reasons for Allowance
Claims 22-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 22, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a negative pressure wound treatment apparatus having an indicator configured to indicate a degree of saturation within the wound dressing, wherein the indicator is configured to be applied to the wound site with the wound dressing, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 34, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a wound dressing apparatus having a wound dressing configured to be positioned over a wound site; at least one sensor: and-3-Application No.: 16/239327 Filing Date:January 3, 2019an indicator configured to present data corresponding to the at least one sensor, wherein the indicator is connected with the wound dressing, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 40, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a negative pressure wound treatment apparatus having an indicator configured to indicate a degree of saturation within the wound dressing, wherein the indicator is configured to be applied to the wound site with the wound dressing, in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TARLA R PATEL/Primary Examiner, Art Unit 3786